62 So. 3d 1211 (2011)
Frank BELLO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2629.
District Court of Appeal of Florida, Third District.
June 8, 2011.
Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before SHEPHERD and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Richardson v. State, 246 So. 2d 771 (Fla.1971); see also State v. Evans, 770 So. 2d 1174 (Fla.2000); Curry v. State, 1 So. 3d 394 (Fla. 1st DCA 2009).